DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species F (Fig.1 and 5) in the reply filed on 2/28/2022 is acknowledged.  
Claims 5, 6, 16 (withdrawn by Applicant), and 11-15, 17-20 (Fig.3: “intermediate shafts”, and Fig.11-14: “intermediate gears 1110 and 1120”) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first/second/third/fourth extension” (Claim 1-10), “a first seal” (Claim 9)  must all be shown and labeled on the elected embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 10, the claim recite the open-ended clauses "configured not to rotate" (Claim 10) which renders the claim indefinite, since it's not clear whether the claimed "not rotating" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claims 1-4, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding the claims, they recite the limitation "interfaces to" (Claim 1/3/7) which is unclear and therefore renders the claim indefinite.  Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoblauch (US 8,336,655 B2).
[Claim 1] Regarding Claim 1, Knoblauch discloses: A drivetrain system (See, e.g., Fig.1-3) comprising: a first drive gear (See, e.g., Fig.1-3, 34A) arranged on an axis (See, e.g., Fig.1-3), wherein the first drive gear is driven by a first motor (See, e.g., Fig.1-3, 22A), and wherein the first drive gear comprises a first extension (See, e.g., Fig.1-3, 34A) along the axis; a second drive gear (See, e.g., Fig.1-3, 34B) arranged on the axis (See, e.g., Fig.1-3), wherein the second drive gear is driven by a second motor (See, e.g., Fig.1-3, 22B), wherein the second drive gear comprises a second extension (See, e.g., Fig.1-3, 34B) along the axis, and wherein the second extension is arranged radially within and axially overlaps the first extension (See, e.g., Fig.1-3); a bearing (See, e.g., Fig.1-3, 44+46+48+52+54) arranged between the first drive gear and the second drive gear (See, e.g., Fig.1-3), wherein the bearing interfaces to the first extension and to the second extension (See, e.g., Fig.1-3).
[Claim 2] Regarding Claim 2, Knoblauch discloses: wherein the bearing comprises a taper roller bearing for transmitting axial force between the first drive gear and the second drive gear (See, e.g., Fig.1-3, 44+46).
[Claim 3] Regarding Claim 3, Knoblauch discloses: wherein the bearing is a first bearing, wherein the first drive gear further comprises a third extension (See, e.g., Fig.1-3, 34a) radially outside of the second extension (See, e.g., Fig.1-3), the drivetrain system further comprising a second bearing (See, e.g., Fig.1-3, 44+46) arranged between the first drive gear and the second drive gear (See, e.g., Fig.1-3), wherein the second bearing interfaces to the second extension and to the third extension (See, e.g., Fig.1-3).
[Claim 4] Regarding Claim 4, Knoblauch discloses: wherein the second bearing comprises a roller bearing (See, e.g., Fig.1-3, 44+46).
[Claim 7] Regarding Claim 7, Knoblauch discloses: wherein the first drive gear comprises a third extension (See, e.g., Fig.1-3, 34A) extending axially opposite of the first extension (See, e.g., Fig.1-3), and wherein the second drive gear comprises a fourth extension (See, e.g., Fig.1-3, 34B) extending axially opposite of the second extension (See, e.g., Fig.1-3), the drivetrain system further comprising: a second bearing (See, e.g., Fig.1-3, 48+52+54) interfacing to the third extension (See, e.g., Fig.1-3); and a third bearing (See, e.g., Fig.1-3, 48+52+54) interfacing to the fourth extension (See, e.g., Fig.1-3).
[Claim 8] Regarding Claim 8, Knoblauch discloses: wherein the second extension comprises a recess (See, e.g., Fig.1-3, 80/84) for holding lubricating grease (See, e.g., Fig.1-3).
[Claim 10] Regarding Claim 10, Knoblauch discloses: wherein the bearing is configured to not rotate relative to the first drive gear when the first drive gear and the second drive gear rotate at the same rotational speed (See, e.g., Fig.1-3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoblauch and further in view of Makino et al. (US 11,155,161 B2).
[Claim 9] Regarding Claim 9, Knoblauch fails to explicitly teach: further comprising a first seal interfacing with the first drive gear and with the second extension to at least partially seal the recess.
However, Makino teaches a similar vehicle drivetrain system (See, e.g., Makino: Fig.1-9) further comprising a first seal (See, e.g., Makino: Fig.1-9, 31+39+13) interfacing with a drive gear (See, e.g., Makino: Fig.1-9, 23) and with an extension (See, e.g., Makino: Fig.1-9, 23) to at least partially seal a recess (See, e.g., Makino: Fig.1-9, 27).
Makino teaches that it is well known in the art of vehicle drivetrain design to provide the gear recesses with a seal member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Knoblauch modified to include a first seal interfacing with the first drive gear and with the second extension to at least partially seal the recess such as taught by Makino, for the purpose of conveniently ensuring the oil stays in the appropriate place to prevent oil discharge and therein component damage and also prevent dirt and debris to get in to the oil and moving parts (See, e.g., Makino: Fig.1-9; col.11, Ln.1-6), also additionally presenting a neat and concise visual appearance when mounted/dismounted. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618